UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                               No. 98-31050
                             Summary Calendar

                             JAMES B. MANDA,

                                                    Plaintiff-Appellant,
                                  VERSUS

         LOUISIANA HEALTH SERVICE AND INDEMNITY COMPANY,
      doing business as Blue Cross/Blue Shield of Louisiana,

                                                        Defendant-Appellee.



           Appeal from the United States District Court
               for the Middle District of Louisiana
                            (97-CV-760)

                               July 7, 1999

Before DAVIS, DUHÉ and PARKER, Circuit Judges.

PER CURIAM:1

      Appellant sues his former employer alleging violations of the

Age   Discrimination   in     Employment     Act,   the    Americans      with

Disabilities Act, and the Louisiana Human Rights Act. The district

court granted summary judgment in favor of Appellee on all counts,
and   denied   Appellant’s    Motion   For    Summary     Judgment   on    his

Disabilities Act claim.

      On appeal, Appellant contends that the district court erred in

these decisions for numerous reasons including: misapprehending the

testimony of Herschel Adcock; finding that Appellant’s position was


      1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
not filled upon his termination when an independent consultant was

hired to do lobbying work on an “as needed” basis; finding that

Appellant had failed to create an issue of material fact that the

reason proffered for his termination was a pretext for age and

disability discrimination; and finding that appellant did not raise

a material fact issue that he suffers from a covered disability.

     We have carefully reviewed the parties’ briefs, the record and

the law and we find no reversible error by the district court.

Accordingly we affirm essentially for the reasons stated by the

district court.

     AFFIRMED.




                                2